FILED
                              NOT FOR PUBLICATION                           SEP 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ARDIAN SETIAWAN,                                  No. 09-70894

               Petitioner,                        Agency No. A098-269-281

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Ardian Setiawan, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings and de novo questions of law. Wakkary v. Holder, 558
F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for review.

       The record does not compel the conclusion that Setiawan established

extraordinary circumstances excusing his untimely asylum application. See

8 C.F.R.§ 1208.4(a)(5). Accordingly, Setiawan’s asylum claim fails.

       Substantial evidence supports the agency’s finding that the harms Setiawan

experienced in Indonesia do not rise to the level of persecution. See Wakkary, 558
F.3d at 1059-60 (being twice beaten, robbed, and accosted by a threatening mob

did not compel finding of past persecution). In addition, even as a member of a

disfavored group, Setiawan has not shown sufficient individualized risk to

establish a clear probability of persecution in Indonesia. See id. at 1066 (“[a]n

applicant for withholding of removal will need to adduce a considerably larger

quantum of individualized-risk evidence”). Further, the record does not compel

the conclusion that there is a pattern or practice of persecution of ethnic Chinese in

Indonesia. See id. at 1061-62. Accordingly, Setiawan’s withholding of removal

claim fails.

       Finally, substantial evidence supports the agency’s denial of CAT relief

because Setiawan failed to establish it is more likely than not that he would be


                                           2                                    09-70894
tortured in Indonesia by or with the consent or acquiescence of the Indonesian

government. See id. at 1067-68.

      PETITION FOR REVIEW DENIED.




                                         3                                   09-70894